Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Response to Amendment
The amendment filed 12/9/2021 has been entered.  Claims 1-19 remain pending in the application.  

	Response to Arguments
Applicant amends independent claims 1, 10, and 11 to similarly recite “[2]”.  Applicant argues on pages 7-9 regarding claims 1, 10, and 11 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Fraccaroli is now modified with Kim to teach the limitations as recited.

Claim Objections
Claims 10, 11, and 15 are objected to because of the following informalities:  
On claim 10, line 5, remove “first” before “application” because “first application” lacks antecedent basis.  
transmit the AR asset to the application, the AR asset to the application,” to “transmit the AR asset to the application,”.
On claim 15, line 1, change “claim, 11” to “claim 11,”.
On claim 15, line 2, remove “the” before “wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fraccaroli (US PGPUB 20180227959) in view of Lanier et al. (US PGPUB 20180075658).
As per claim 1, Fraccaroli discloses a method for providing digital content in an augmented reality environment (Fraccaroli, abstract), the method comprising: 
maintaining, by one or more servers, one or more layers associated with a particular set of geographical coordinates, each layer corresponding to a respective content publisher and associated with one or more settings for controlling the publishing and accessing of content on the layer, the settings configured to be set by the content publisher that owns the layer (Fraccaroli, [0044]-[0046], where the server maintains both session areas and notification areas (mapping to layers); presentation attributes maintained by the server map to geofences inside which content can be retrieved and time windows; and [0087] and [0344] in addition, user access permissions are maintained by the server);
receiving, by the one or more servers, from a first device of the content publisher, a request to provide a scene object for access on a layer, the request identifying an anchor relative to which to present the scene object, one or more presentation attributes (Fraccaroli, [0097]-[0100], where the association of the content with a geofenced area maps to a presentation attribute; and a time window that regulates when notifications occur maps to another presentation attribute; [0065], where session areas can be active only during certain days or time windows; and [0087], where only certain users may be authorized to check into a certain session area; and [0093], “session areas may not necessitate an event organizer. An administrator of the service, not depicted in FIG. 1, may designate locations, such as bars or restaurants, as permanent or recurring session areas and use embodiments of the present invention, e.g., as a tool to facilitate networking or other activities and/or functionalities in selected locations”; this implies that in other instances session areas are set up by an event organizer which maps to the content publisher);
generating, by the one or more servers, a content package identifying the scene object, the anchor, the layer, the set of geographical coordinates, the one or more presentation attributes, the one or more access permissions and at least one of a resource corresponding to the scene object and a link to a location at which the resource is stored (Fraccaroli, [0080]-[0083] and [0097] where digital content is generated that is associated with session areas; each of which maps to a layer and includes geographical coordinates, presentation attributes, and access permissions (see above));
receiving, by the server from an application executing on a second device of a client, a request for content based on a location of the second device (Fraccaroli, [0080]-
providing, by the one or more servers, to the application, responsive to determining that the client is subscribed to the layer, a list of content packages available to be accessed via the application executing on the second device, each content package of the list associated with the layer to which the client is subscribed (Fraccaroli, [0080]-[0083], where a user can join a session area; and, thus, get access to associated digital content and interact with other users also in the area; and [0087] and [0097], where users might need to subscribe to session areas in order to have access to the content); and
transmitting, by the one or more servers, the AR asset to the application, the application configured to present the scene object included in the AR asset on a display of or communicatively coupled to the second device of the client at a physical location associated with the anchor according to the one or more presentation attributes and access permissions (Fraccaroli, [0080]-[0083], where the content is transmitted to devices within the session areas; and [0084] the streamed content that is generated and/or mediated can be delivered directly to user equipment, e.g., via Access Point/Base Station (AP/BS)“).
Fraccaroli doesn’t disclose that the client device sending access permissions associated with the layers (geographical areas or zones), nor the user devices subscribing to the layers.  However Lanier discloses receiving, by the one or more servers, from a first device of the content publisher, a request to provide a scene object for access on a layer, the request identifying an anchor relative to which to present the scene object, one or more presentation attributes and one or more access permissions (Lanier, [0155], “accessing content data. Based at least in part on receiving the authentication data, content management module 120 and/or positioning module 124 can access content data from the content database 118. As described above, the content database 118 can include content data indicating an owner identification, a content identification, and permissions associated with the 106B) and/or content that other users (e.g., user 106A and/or user 106C) have shared with the second user (e.g., user 106B)”); and
 transmitting, to the server, the identified set of preconditions, scene object selection, presentation attributes, and one or more access permissions for association with a layer assigned to the client, wherein content associated with layers to which the user has subscribed are accessible to the user via the server and content associated with layers to which the user has not subscribed are not accessible to the user via the server (Lanier, abstract, a virtual paint application where users can apply virtual paint to objects; and [0063] “The content database 118 is configured to store content data associated with virtual content.   Each individual virtual content item can be associated with data indicating an owner identification, a content identification, and permissions.   Data associated with an owner of a virtual content item may identify a user that generated and/or has control over the permissions associated with a virtual content item.   Permissions data can include information indicating which users 106 and/or corresponding devices 108 have permission to view and/or interact with the virtual content in the mixed reality environment.    Additionally, the permissions data can indicate which interactions particular users 106 can perform and/or which interactions particular users 106 are prohibited from performing. In some examples, the permissions data can be based on input from the owner of the corresponding virtual content item”).
Fraccaroli and Lanier are analogous since both of them are dealing with the use of augmented reality to display location-related information to users.  Fraccaroli provides a way of allowing mobile devices (UEs) owned by companies to provide augmented-reality notifications to other UEs inside a geofence or other service area, and to regulate these notifications according to time windows. Lanier provides a way for users applying virtual paint in an AR environment to choose which users can view and/or interact with virtual paint that they apply in 

As per claim 2, claim 1 is incorporated and Fraccaroli in view of Lanier discloses wherein the application is further configured to, upon selection of the scene object, provide access to a resource (Fraccaroli, [0080], “provide audio and video output to users positioned within said session area” which maps to providing access to users positioned within the Session Area access to a resource; users select the resource by entering the Session Area).

As per claim 3, claim 1 is incorporated and Fraccaroli in view of Lanier discloses wherein the resource is at least one of an image, a sound, a video, and a document (Fraccaroli, [0080], where video is provided to devices within the session area).

As per claim 4, claim 1 is incorporated and Fraccaroli doesn’t disclose but Lanier discloses wherein the application is further configured to display real-time imagery from a camera of the client device (Lanier, [0080]-[0081], where data streams; volumetric data, perspective data, etc., streams are provided in real time; and [0094], where the paint and effects created by HoloPaint are created in real time), and 
wherein the anchor is a physical object in the imagery (Lanier, [0096], where spatial mapping is used to track surfaces, objects, walls, etc., where virtual paint is applied).  
See claim 1 rejection for reason to combine.

wherein the client is a first client and the method further comprising: 
receiving, by the one or more servers from a second application executing on a third device of a second client, a second request for content based on a location of the third device (Lanier, [0034], where any of a variety of programs or applications can incorporate the painting or drawing functions disclosed here; and Fig. 1, #130 and 138 and [0077], where the virtual content items are associated with various applications); and restricting, by the one or more servers, responsive to determining that the second client is not subscribed to the layer, access to the list of content packages (Lanier, [0051] and [0061]-[0062], where the server receives authentication info from the device to determine if they are authorized to view or interact with the content).  
See claim 1 rejection for reason to combine.

As per claim 9, claim 1 is incorporated and Fraccaroli doesn’t disclose but Lanier discloses wherein the application is further configured to vary a size of the scene object such that the size decreases as the client device approaches the scene object and the size increases as the client device moves away from the scene object (Lanier, [0086] and [0113], where the display of the virtual content is updated based on a change in the user’s perspective; the changes to the virtual content can include updating the size of the content).  
See claim 1 rejection for reason to combine.

As per claim 10, Fraccaroli discloses a method (Fraccaroli, abstract) comprising: 
transmitting, by a client device, to a server, via an application running on the client device, a first resource to be made accessible to user devices via the server (Fraccaroli, [0097] and [0100], where a client device can download digital content that is ession area” and thus viewable by other users when they are near or within the session area);
receiving, by the client device via the first application, a selection of a scene object to be associated with the resource, a set of presentation attributes for the scene object, and one or more access permissions for the scene object (Fraccaroli, Fig. 1 and [0044]-[0046], where a session area is a geographical region and can be defined by a geofence, and a notification area can be an additional zone around the session area where a user can receive notifications about the corresponding session area; and [0097]-[0100], where the association of the content with a geofenced area maps to a presentation attribute; and a time window that regulates when notifications occur maps to another presentation attribute; [0065], where session areas can be active only during certain days or time windows; and [0087], where only certain users may be authorized to check into a certain session area; and [0093], “session areas may not necessitate an event organizer. An administrator of the service, not depicted in FIG. 1, may designate locations, such as bars or restaurants, as permanent or recurring session areas and use embodiments of the present invention, e.g., as a tool to facilitate networking or other activities and/or functionalities in selected locations”; this implies that in other instances session areas are set up by an event organizer);
identifying, by the client device via the application, a set of preconditions under which the scene object is to be presented to users via the server, wherein the preconditions include at least one of a geographical location and a time period (Fraccaroli, [0046], where “said notification activity can be regulated according to time windows and statuses. As non-limiting examples, notifications may occur only during daytime (e.g., 08.00 AM-09.00 PM); or only if the session event zone is scheduled to become active within a predetermined time period, e.g., forty-eight hours; or only until a predetermined time window before the end of the active session marking an event, e.g., thirty minutes before the end of an active session”);
identifying, by the client device via the application, an anchor relative to which the scene object is to be presented according to the presentation attributes and access permissions on displays of the user devices (Fraccaroli, [0054]-[0062], “Session areas may not necessitate an event organizer. An administrator of the service may designate locations, such as bars or restaurants, as permanent or recurring session areas and use this method as a tool to facilitate networking or other activities and/or functionalities in selected locations implies that usually the event organizer designates locations); and
transmitting, to the server, content associated with layers (Fraccaroli, [0045] and [0046], where each session area 190 and notification area 185 maps to a different layer).  
Fraccaroli doesn’t disclose that the client device sending access permissions associated with the layers (geographical areas or zones), nor the user devices subscribing to the layers.  However Lanier discloses transmitting, to the server, the identified set of preconditions, scene object selection, presentation attributes, and one or more access permissions for association with a layer assigned to the client, wherein content associated with layers to which the user has subscribed are accessible to the user via the server and content associated with layers to which the user has not subscribed are not accessible to the user via the server (Lanier, abstract, a virtual paint application where users can apply virtual paint to objects; and [0063] “The content database 118 is configured to store content data associated with virtual content.   Each individual virtual content item can be associated with data indicating an owner identification, a content identification, and permissions.   Data associated with an owner of a virtual content item may identify a user that generated and/or has control over the permissions associated with a virtual content item.   Permissions data can include information indicating which users 106 and/or corresponding devices 108 have permission to view and/or interact with the virtual content in the mixed reality environment.    Additionally, the permissions data can indicate which interactions particular users 106 can perform and/or which interactions particular users 106 are prohibited from performing. In some examples, the based on input from the owner of the corresponding virtual content item”).
See claim 1 rejection for reason to combine

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processors and memory, which are disclosed by Fraccaroli at [0183]-[0184]), thus they are rejected on similar grounds.

As per claim 12, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 13, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 14, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 15, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 19, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fraccaroli (US PGPUB 20180227959) in view of Lanier et al. (US PGPUB 20180075658) and in further view of Kim et al. (US PGPUB 20180068489).
wherein the application is further configured to display a map of a geographical location of the client device, and wherein the anchor is an object viewable in the map (Kim, Figs. 13A-13B and [0168], where a map displaying the virtual content is displayed to the device; with the virtual content anchored to locations in the map).  
Fraccaroli in view of Lanier and Kim are analogous since both of them are dealing with the display of virtual content in augmented reality. Fraccaroli in view of Lanier provides a way of enabling content providers to download content and associate it with a location and user permissions and display attributes, and other users with the access permissions can access the content.  Kim provided a way of providing content providers the ability to download content and associate it with locations on a map, and users can view a map and the associated content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of virtual content associated with map information taught by Kim into the modified invention of Fraccaroli in view of Lanier such that the system will be able to provide additional information about service providers in a map area the user is interested in (Kim, [0150]).

As per claim 7, claim 6 is incorporated and Fraccaroli in view of Lanier doesn’t disclose but Kim discloses wherein the object is a representation of a building at the geographical location (Kim, Fig. 13b and [0169]-[0170).  
See claim 6 rejection for reason to combine.

As per claim 16, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.



Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fraccaroli (US PGPUB 20180227959) in view of Lanier et al. (US PGPUB 20180075658) and in further view of Algreatly (US PGPUB 20140375684).
As per claim 8, claim 1 is incorporated and Fraccaroli in view of Lanier doesn’t disclose but Algreatly discloses wherein the anchor identifies a wall on which the scene object is to be displayed (Algreatly, Fig. 11 and [0049], where the AR content is projected upon a wall of a building).
Fraccaroli in view of Lanier and Algreatly are analogous since both of them are dealing with geotagged augmented-reality media. Fraccaroli in view of Lanier provides a way of enabling content providers to download content and associate it with a location and user permissions and display attributes, and other users with the access permissions can access the content. Algreatly provided a way of displaying AR content upon walls or flat surfaces of buildings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the display of AR content on flat surfaces taught by Algreatly into modified invention of Fraccaroli in view of Lanier such that the system will use an appropriate surface on which to project and display video.

As per claim 18, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
/DIANE M WILLS/            Primary Examiner, Art Unit 2619